           Case 4:15-cv-30067-TSH Document 290 Filed 04/10/19 Page 1 of 1



                                        UNITED STATES DISTRICT COURT
                                         DISTRICT OF MASSACHUSETTS


Primarque Products Co., Inc.,
                           Plaintiff,

                   v.                                            CIVIL ACTION NO. 15-30067-TSH


Williams West & Witts Products Company d/b/a
Integrated Flavors,
                           Defendant,


                                        AMENDED JUDGMENT IN A CIVIL CASE

HILLMAN, D.J.


X        Jury Verdict. This action came before the court for a trial by jury. The issues have been tried and the jury has
         rendered its verdict.

X        Decision by the Court. This action came to trial or hearing before the Court. The issues have been tried or
         heard and a decision has been rendered.

        IT IS ORDERED AND ADJUDGED: Judgement shall enter for Primarque Products Co.
        Inc.in the amount of $204,000.00 on Count (III); and Judgement shall enter for Williams
        West & Witts Products Company d/b/a Integrative Flavors on its counterclaim in the
        amount of $97,843.22, plus prejudgment interest from April 15, 2015.

         Primarque Products Co. Inc. is entitled to recover costs in the amount of $15,858.83.




                                                             ROBERT M. FARRELL, CLERK

Dated: 4/10/19                                                /S/ Martin Castles
                                                             ( By ) Deputy Clerk
